Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not fully persuasive. 
The applicant argues “(t)he claims as currently amended are directed to patent-eligible subject matter because they explicitly recite a novel, technical improvement, to how an automobile position-determination system operates. The claims, therefore, are directed to a practical application of any abstract ideas associated with the claims.” This statement represents the applicant’s opinion and fails to properly address the rejection. Moreover, the statement regarding “how an automobile position-determination system operates” is not an aspect of the claimed subject matter.  The applicant fails to show how or why the analysis was erroneous as well as providing valid reasons for why it represents patent eligible subject matter. Thus, the argument is not persuasive and the rejection is maintained.
Regarding the enablement rejection, the applicant argues “(t)he claims, as currently amended, comply with the enable requirement. Phrases, such as, ‘receive data of an information medium/carrier"’ have been replaced with more focused claim language that is supported by the written description and drawings, as filed.” The argument fails to overcome the rejection and the applicant fails to show or explain how the amendments overcome the rejection. Thus, the rejection is maintained.
Some of the rejections under 35 USC 112(b) are maintained as set forth in the rejections.
Regarding the prior art, the applicant substantially repeats the entirety of the claims and states that the prior “do not teach or fairly suggest” such. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant generally alleges the prior art to Laurichesse, Babitch, and Spyropoulos does not suggest “wherein signals of different frequencies of the satellite navigation system are separate information carriers; wherein the computing device adapts a sampling rate of the data of a respective information carrier as a function of a temperature of the computing device in order to regulate self-heating by the computing device; and wherein the computing device is configured to use data of all of the usable information carriers for the position determination, velocity determination, and/or time determination if the temperature of the computing device is equal to or below a first temperature threshold, and the electronic control system is configured to use the data of one or more, but fewer than all, of the usable information carriers for the position determination, velocity determination, and/or time determination if the temperature of the computing device is above a second temperature threshold" even though each of Laurichesse, Babitch, and Spyropoulos as well as Vilppula (who the applicant does not address) are specifically directed to satellite navigation receivers, e.g. GNSS, and receive a plurality of satellite signals of different frequencies whether by nature of the signals of the different constellations, the inherent transmission of multiple different frequencies, such as L1 and L2, or the different frequencies due to relative movement between the receive and the satellites. Moreover, each of the disclosed references inherently and specifically are directed to navigation receivers and thus provides PVT and more generally a position on the bases of some or all of the received signals. Furthermore, the previously cited documents to at least Gronemeyer et al show the lack of novelty for adapting a sampling rate based on temperature, which is also shown in the primary reference to Laurichesse. Thus, the applicant’s allegations do not overcome prior art whether included in the previous Office Action or as included in the instant Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the computing device adapting the sampling rate of the data of the information carrier as a function of a temperature of the computing device in order to regulate the self-heating by the computing device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-17 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide a sufficient enablement for adapting the sampling rate of the data of the information carrier as a function of a temperature of the computing device in order to regulate the self-heating by the computing device, wherein the computing device, as best understood, represents the controller 220 comprising processor 222 and memory 224. The specification is silent as to how the self-heating of the computing device is regulated. Regarding the PGPUB 20220066052 corresponding to the instant specification, the specification is limited to a description of self-heating of the electronic control system at [0006] but such fails to provide sufficient enablement of regulating the self-heating. The specification is silent as to how the scanning/sampling rates of the data are adapted as a function of the temperature of the computing device or what in fact is the “sampling rate of the data of a respective information carrier.” Regarding the PGPUB 20220066052 corresponding to the instant specification, the specification is limited to two statements regarding the step, at [0013] and [0043], but each merely states that a scanning/sampling rate may be adapted but does not provide any teachings or examples as to how the sampling rate is adapted based on temperature (or usage). The specification does not sufficiently enable what relationship exists between the sampling rate and the temperature. Moreover, as the claim is limited to a computing device that receives data and uses data, it is not even clear where sampling of such data is performed/accomplished and what it is related to or how the computing device is capable of ascertaining a temperature.  Clearly, since it is the computing device that is the sole element in the claim, the received data is already in data form, i.e. it is representative of data in baseband.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). In the instant case, the claimed system is limited in scope to a computing device and the specification is insufficient in its description of how one of ordinary skill in the art uses the computing device to regulate the self-heating of the computing device or adapt sampling rates based on temperature or what the sampling rates are related with. After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the computing device to accomplish each of the above-noted functions.
Additionally, the amendment appears to suggest that the “information carriers” are representative of “different frequencies of the satellite navigation system.”  This claim language does not actually state that the received data is data from satellite signals. But, under the interpretation that the plurality of information carriers are representative of received satellite navigation system signals having data thereon, the specification fails to sufficiently enable the full scope of the claimed subject matter since as is well known in GNSS, a determination of position requires the reception of at least four signals from four respective satellites to determine a three-dimensional position.  However, the scope of the claims encompasses the reception of two (meeting the scope of “plurality”) signals and even that the two signals are simply the L1 and L2 signal from the same satellite.  The specification fails to disclose how the reception of less than the minimum number of satellites conventionally used for a position determination (e.g. four for a three-dimensional position) including receiving two different frequencies (e.g. L1 and L2) from the same satellite can be used to determine a position/velocity (which is simply the change in position over time); there are simply no examples, nor any instructions that would enable a position determination based on an insufficient number of satellite signals from a minimum number of satellites. Moreover, the claims further set forth “using one or more . . . of the useable information carriers for the position determination, velocity determination” Again, after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter when the minimum number of different satellite signals is not met including for example using only one of the information carriers.
Regarding claims 5 and 20, the claims state that the sampling rate is adapted as a function of the temperature of the computing device and the usage of the computing device. While the specification sets forth “adapt a scanning rate (also a sampling rate) of the data of a respective information medium on demand and/or as a function of a usage of the computing device and/or as a function of a temperature of the computing device” [0012] and “may be configured to adapt a scanning rate of the data of a respective information medium on demand and/or as a function of a usage of the controller 220 or respectively processor 222 and/or as a function of a temperature of the controller 220 and/or processor 222” [0043], the specification fails to sufficiently enable how information on both temperature and usage are combined and used to adapt the scanning/sampling rate.  The specification merely states in broad terms that the scanning/sampling rate can be adapted but does not show any relationships between temperature and usage that would provide an artisan with sufficient information as to control the rate. The specification lacks any examples and lacks any instructions which would show at which temperature and usage information a particular rate is selected or any relationship between combined information associated with temperature and usage and the manner of controlling the sampling/scanning rate. Again, after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter.
Claims 1, 2, 4-17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 16, the following language is indefinite for failing to clearly and distinctly define the subject matter. It is noted that the “information carriers” remains indefinite since the metes and bounds of such are not clear. While the claims include an amendment “wherein signals of different frequencies of the satellite navigation system are separate information carriers,” the claims fail to positively recite that the received data from the information carriers are different frequency signals from navigation satellite since the “wherein” statement merely asserts that different frequencies of the satellite navigation system are separate information carriers. Moreover, it is unclear based on the claim language “wherein signals of different frequencies of the satellite navigation system are separate information carriers” whether the intent is that the signals are simply using frequencies that are similar to satellite navigation system frequencies or if in fact the signals are satellite navigation system signals.
The claims assert that a sampling rate is adapted as “a function of a temperature of the computing device in order to regulate self-heating of the computing device.” First, the claims are limited to a computing device and it is unclear how a temperature of the computing device is known. Second, it is unclear what the scope of “regulate the self-heating of the computing device” encompasses. As such, the metes and bounds of the subject matter are not clearly and distinctly set forth in claiming what the applicant thinks is the invention.  As noted in claims 11 and 24, the temperature is determined by a component separate from the computing device by either a temperature detecting device or via power/current consumption of electronic components. Third, the computing device receives data (as best understood it is represented by the controller 220 in FIG. 1 and thus would most likely be receiving baseband data); it is not clear what is sampled such that a sampling/scanning rate is adapted.  Thus, the language associated with adapting a sampling rate lacks clarity since it is not understood what is sampled. The claim language fails to clearly set forth the subject matter that the applicant believes to represent the inventive subject matter.
The claim language “usable information carriers” is indefinite since it is unclear what the scope of “usable” encompasses. The claims fail to make clear any aspect which determines/decide that data of an information carrier is “useable” and thus it is unclear what makes a signal useable and what makes a signal not useable.  An erroneous signal is still useable in a position solution; its use simply results in a less accurate solution. However, as the claims fail to make clear what the scope of “useable” represents, the metes and bounds of the claim are indefinite.
Claims 2 and 17 are unclear since claims 1 and 16 appear to suggest (though not positively recited) that the information carriers are “different frequencies of the satellite navigation system.” Claims 2 and 17 state that the plurality of information carriers includes “at least one of: a signal of the satellite navigation system, a signal of a sensor, or a signal of a vehicle-to-X communication apparatus” or “is designed as a signal of the satellite system and/or as a signal of a sensor.” Such language sheds doubt on the clarity of the claims since claims 1 and 16 would appear to state that the plurality of information carriers include a plurality of signals from a satellite navigation system which appears contradictory/different to the subject matter of claims 2 and 17. Claim 17 is further indefinite since it is grammatically incorrect in light of “the plurality of information carriers is designed as a signal.”
Claims 5 and 20 remain indefinite since the scope of “usage of the computing device” lacks clarity as to its metes and bounds. In order to provide information to adapt the sampling/scanning rate, the metes and bounds of such are necessarily required, yet the claims fail clearly and distinctly set forth any limitations to the terminology “usage.”  As the independent claims address a sampling rate, the use of terminology “a sampling rate” as a function of a usage, appears to be suggestive of a different sampling rate. However, as the specification does not show nor describe data undergoing multiple subsequent sampling rates, the language is misdescriptive and unclear.
Claims 6, 7, 21 and 22 are unclear in light of the lack of clarity with respect to metes and bounds of “a confidence value” and “a confidence region.” The applicant is attempting to use values that are neither described nor determined nor have any meaning within the scope of the claims. While the independent claims determine a position/velocity/time, there is nothing in the claimed subject matter that sets forth wherein the confidence value comes from or what its relationship is to the confidence region of a PVT. While the applicant argues that one of ordinary skill in the art would know what a “confidence region” is, the applicant is silent as to providing any showing from the specification of what it is or how a “confidence value” is derived therefrom. Thus, the rejection of the claims due to unclear and indefinite language is maintained and the argument is not persuasive.
Claims 9, 12, and 14 are indefinite due to the lack of clarity with respect to the scope of the claim language “a plurality of accuracy/confidence requirements”.  While the specification sets forth that “accuracy requirements” and “confidence requirements” can be used (e.g. [0017], [0020], [0022] of the noted PGPUB), the specification lacks any description of what they are, how they are determined, or how they are used to group information. As such, the metes and bounds of the claim language fails to clearly and distinctly define the subject matter.
Claims 10 and 23 are indefinite for failing to clearly and distinctly define the subject matter.  The language “useable information carriers” is indefinite since it is unclear what the scope of “usable” encompasses. The claims fail to make clear any aspect which determines/decide that data of an information carrier is “useable” and thus it is unclear what makes a signal useable and what makes a signal not useable.  An erroneous signal is still useable in a position solution; its use simply results in a less accurate solution. However, as the claims fail to make clear what the scope of “useable” represents, the metes and bounds of the claim are indefinite. Furthermore, for example, claim 1 from which claim 10 depends sets forth a similar limitation with respect to temperature. Since the limitations of claim 10 would conflict with that set forth in claim 1, the scope of the claim is unclear.  For example, if temperature is above a second temperature threshold and a usage is below a usage threshold, claim 1/10 would use a technique that does not use all of the useable information carriers according to the temperature limitation but would use all of the useable information carriers according to the usage limitation.  Thus, the metes and bounds of the claims are not clearly defined and not ascertainable. Finally, the scope of “usage” is not clearly and distinctly defined in the claims and the applicant’s comment that one of ordinary skill in the art would know what it represents is insufficient in setting forth what the metes and bounds of such encompass.
Claim 12 sets forth “a further computing device” in line 2 and another “a further computing device” in lines 8-9; it is unclear if these represent the inclusion of three computing devices and it is unclear wo which “the further computing device” refers in the last line. 
Regarding claims 12 and 13, it is unclear what it means “wherein the application modules are executed as a function of usage of the computing device . . .” as well as the termination of such application modules.  While the specification repeatedly uses the language “ . . . on demand and/or as a function of a usage of the computing device and/or as a function of a temperature of the computing device . . .” it fails to clearly and distinctly set forth with any degree of reasonableness what the “usage” encompasses and as such it is unclear what the scope of executing/terminating application modules as a function of the usage supposedly encompasses.  Thus, the claim language is indefinite since the scope of the claim is not ascertainable. 
While the Office has attempted to address the numerous issues with the claims, including noting specific language that is unclear, the applicant should review all of the claims for the specific language which would likewise represent indefinite claim language.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 2, 4-17, and 19-24 are directed to a computer system and method of, determining a position or a velocity or a time that is accomplished through a series of mathematical operations performed by a computer (though not specified in the claims but in light of the use of the satellite navigation system signals as such, a navigation solution, i.e. position and time, are determined via the solution of four equations in four unknowns well known in the art, while velocity is the mathematical derivative thereof the position). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.
Claims 1, 2, 4-17, and 19-24 disclose the additional step of receiving data. This additional step is extraneous pre-solution activity and is very well known in the art to be common in virtually all GPS/GNSS receivers.  The computational steps being performed in claims 1, 2, 4-17, and 19-24 are well known mathematical operations being performed on a generic computer. The claims further recite an aspect of the received signal, i.e. different frequencies of a satellite system are different carriers, but that does not provide any limitation of the system/method and only provides an inherent operating characteristic of a signal. The “wherein” clause related to adapting a sampling rate as a function of temperature lacks any structure and simply manipulates the data by a mathematical relation between a temperature that inherently exists and a flow of data without any particularity as to what is sampled, how it is sampled, where it is sampled. The “wherein” clause related to the useable signals is simply part of the solution computation which is deemed to represent an aspect of the mathematical manipulation of data by a general purpose computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
ANALYSIS
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). 

Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Do the claims recite a process, machine, manufacture, or composition of matter. If so, it represents a statutory category of invention. The claims are directed to a system (machine) and method (process).
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.

Claims 1, 2, 4-17, and 19-24 are directed to an abstract idea, particularly “use the data . . . for at least one of position determination, determination of a velocity, determination of a current time” which is accomplished through a series of mathematical operations performed by a computer, i.e. solution of four equations with four unknowns ascertains both position and time in GPS while the velocity is merely the mathematical derivative of the position. 
Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Claim 1 recites a “a computing device for data processing” and is described in the specification at [0004] as any generic computer.  Even if the computer components were given patentable weight, their mere recitation does not take the steps of receiving and using limitations out of the mathematical algorithm/mental process grouping. Claim 1 also recites a mental process capable of being performed by a human, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.
Since claims 1, 2, 4-17, and 19-24 recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. Moreover, in an even more general understanding of the scope, the claims encompass a mental process that can be performed by a human, since the received data encompasses receiving satellite/source positions and pseudorange/range data.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from using limitations, the only additional element that is recited in claim 1 is the limitation “receive data of an information medium” (“receiving limitation”). 
The receiving limitation, however, merely recites receiving certain information or data that can be analyzed. As such, the receiving limitation is insignificant extra-solution activity to the judicial exception. See Memorandum at 55 n. 31. All of the claim elements are directed to the mathematical manipulation of data by a general purpose computer, and do not result in an improvement in the functioning of the computer or to another technology. Accordingly, this element does not integrate the judicial exception into a practical application of the exception.
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
Claims 1, 2, 4-17, and 19-24 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea.
Apart from the limitations that recite an abstract idea, the only additional element in claim 1 is the receiving limitation, which merely recites insignificant extra-solution activity to the judicial exception. Also, the system/method recited in claims 1 and 16 uses a computing device including generic components as a tool to perform the abstract idea, see for example [0004] of the specificaton. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. As the claims are directed to the electronic control system comprising a computing device for data processing, the sources of the various pieces of information do not limit the structure of the electronic control system. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 10-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Laurichesse (10,732,295 - corresponding to WO2016008991 published Jan. 21, 2016) in view of Tester et al (7,460,064).
Laurichesse discloses a system and method for determining position of a mobile device, such as a smartphone or an automotive vehicle, using a satellite navigation system comprising receiving signals from a plurality of different constellations of satellites (e.g. GPS, Galileo, GLONASS) on a plurality of different frequency signals (information carriers/mediums), see for example 140a/140b and 210a/210b of FIGs. 1 and 2 and 5:28+, 8:61+, 10:22+.  Once a sufficient number of satellite have been captured, operations for processing correlation codes conveyed by the mono- or multi-frequency signals and/or the phase of the one or more carriers allows PVT vectors to be calculated (6:58+), also see 220a, 220b of FIG. 2. The radio navigation measurements may be hybridized with data issued from inertial sensors, sensors for determining heading, or from maps (6:65+), see for example localization calculation 270 of FIG. 2.   Confidence and precision of the measurements are calculated, see for example 290 of FIG. 2, and can be used to trigger an update, i.e. adapt a sampling rate, based on heuristics which take into account power consumption as well as robustness of the measurement (7:8-8:12). A database is provided for storing permanent and variable elements characterizing all or some of the following elements (FIG. 3): (1) Precisions, confidence indexes and convergence indexes for the satellite constellations the signals of which the receiver is able to acquire and process at the reception location, taking into account the availability of a single carrier frequency or of a plurality of carrier frequencies (table 310); (2) Variations in precision, which are obtained by combining signals originating from at least two constellations (table 320); (3) Errors, measured by their impact on measurement precision, that affect signals originating from a given constellation in a given location; these errors are notably those resulting from the passage through layers of the troposphere and ionosphere, clock errors, ephemerides errors, etc. (table 330); (4) The improvement in and ageing (i.e. the decrease over time) of precision obtained by integrating correction data, such as SBAS and RTIGS data, inertial aids and map aids (table 340); (5) The improvement in precision resulting from selection of a given antenna (table 350); (6) The improvement in precision resulting from selection of a given specialized chip designed to process navigation signals (table 360); (7) The effect of multipath interference on the precision, resulting from different types of interfering object (trees, buildings, etc.) (table 370); and (8) The attenuation of interference resulting from choices relating to receiver configuration, such as the use of a radome on the one or more antennae or the position of the antennae (7:38+). The various tables of the relational or object-oriented database are combined to define the overall precision and/or a confidence index of the measurements, this combination being achieved using management rules that those skilled in the art will be able to define. In the broadest reasonable interpretation of the claims, “usage of the computing device” encompasses an ON and an OFF condition. The mobile device is exemplified as a smartphone as well as a vehicle, which inherently includes a variety of application modules (6:5+). Clearly, all useable signals can be used to determine a navigation solution under certain conditions of accuracy and confidence and fewer than all of the useable signals can be used under other conditions of accuracy and confidence, e.g. some data represent outliers or lower confidence values. While Laurichesse states “(t)he receiver may be programmed to automatically trigger an update of its configuration on the basis of confidence and precision objectives set notably by the application, said objectives being related to the configuration parameters by heuristics fed with the operational configuration stored in the system configuration database 280 . . . said heuristics may if needs be take into account objectives for the stealth or power consumption of the terminal or the robustness of the measurement” Laurichesse do not specifically identify the power consumption as related to temperature.  It is noted however, that the applicant discloses that establishing a temperature can be via a temperature detecting device or via power consumption of at least a part of the electronic components (see for example, claim 11). 
Tester et al disclose, in a similar environment, a satellite positioning receiver 104 receiving a plurality of satellite signals Sa-Sn (information carriers) from a plurality of satellites 102a-102n providing (i) an application subsystem, exemplified in FIG. 2, operating within the device and (ii) a user of the device, with an impression that the position measuring capability is always-on. Power may be conserved by intelligently varying the rate at which the actual position measurements are made, depending on various conditions under which the device is being used. The rate at which the device makes measurements may be varied depending on conditions under which the device is operating including (i) a signal to noise ratio, (ii) a rate of temperature change, (iii) an absolute accuracy request and/or (iv) other demands from applications that make use of the positional data from a receiver within the equipment (2:41+). The satellites may comprise GPS, GLONASS and Galileo satellites (3:3+) and thus represent a plurality of different frequency signals. Based on the received signals Sa-Sn, a position, velocity and time may be determined (e.g. FIG. 2 and its description, 3:50+). The position, velocity and time may be reported periodically, aperiodically and/or on demand in the signal, representing the rate of reporting via module 121. The module 121 and/or subsystem 120 may be configured to accommodate several application modules operating substantially simultaneously within the subsystem 124. The module 121 may utilize multiple instances and/or time-sharing to process different accuracy criteria from the various applications resulting in different thresholds and different measurement rates (7:6+). The module 121 may incorporate a learning behavior to further reduce the power consumption (9:66+). A partitioning decision may be made according to whichever arrangement yields the lowest overall system power consumption. Details of an example module 122 may be found in the co-pending U.S. patent application Ser. No. 11/613,280 (10:49+). A module 154 may be implemented as a power control module and is generally operational to control power to the hardware and/or execution of software for the subsystem 118, the subsystem 124 and the module 122 based on data received in the signal POWER. Power control may include, but is not limited to, application/removal of electrical power, timing of software execution and/or increasing/decreasing clock speeds (10:54+).
It would have been obvious to one having ordinary skill in the art to modify Laurichesse by incorporating the teachings of Tester et al of intelligently varying a sampling rate based on temperature in view of the conventionality of such a teaching as shown by Tester et al in order to conserve power (and thus inherently regulate self-heating). The combination further shows and/or suggests the subject matter of the denoted claims. 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Laurichesse (10,732,295 - corresponding to WO2016008991 published Jan. 21, 2016) in view of Tester et al (7,460,064) and further in view of Vilppula et al (7,558,696).
Laurichesse teaches the subject matter substantially as claimed as set forth above including the provision of a confidence value associated with the various data.  Laurichesse also describes that elements of configuration of said receiver are activated/deactivated depending on preset precision and/or confidence index objectives (3:50+) as well as delivering to a user of said device, the information characterizing a precision and/or a confidence index of the calculation, either in graphical form, in numerical form, or in a combination of both (4:10+). This would suggest, to one of ordinary skill in the art, that a user is capable of determining whether or not to use the data.  Furthermore, the confidence values/index are used to adjust the covariance matrix or noise parameters of a Kalman filter in processing received signals (information carriers) in the determination of the navigation solution (PVT) (3:21+, 8:35+).  However, Laurichesse does not specify the use of the confidence value to determine whether to not use at least one information carrier.
Vilppula teaches methods and devices for dynamically determining and enhancing the energy usage of mobile devices by determining a mobile device's location based on a series of sensor input and behavior modeling. More specifically, the systems, methods, and devices are directed to a mobile application or an operating system feature of a mobile device that enhances, extends, and maximizes the battery life of the mobile device by dynamically determining and using the most energy efficient method for determining the mobile device's location based on an input and modeling. Vilppula recognize at [0007] a need exists for a way to minimize sensor usage to optimize power usage while ensuring sufficient accuracy based on the application. Further, the application must determine how often the sensors of the device should be activated to sufficiently determine the device's location, i.e. sampling/scanning rate [0009]+. The sampling/scanning rate may be determined on the basis of confidence scores. By determining a user's likely modality and the estimated speed based on behavior modeling, the system or device can determine the best method for determining the device's location and how often that information needs to be updated to provide an accurate location and an efficient use of power. The device incorporates a plurality of location sensors and each location sensor is assigned a threshold proportionate to the inverse of the accuracy of location measurements delivered by the sensor [0030]. FIG. 4 exemplifies a process wherein it is taught that if the requested quality/confidence does not meet a threshold for the desired application, the positioning method is discarded and a new positioning method is selected (407).
It would have been obvious to one having ordinary skill in the art to modify Laurichesse by incorporating the teachings of Vilppula and to use the confidence/quality/accuracy information as a basis for using as well as not using signals in a manner that selects the best signals for determining a PVT solution that is most accurate/reliable while reducing the need to save additional information.  The selection of the signals utilized represents a grouping of signals while the discarding of other signals represents a second grouping of signals. Alternatively, signals from GPS satellites represent a group and signals from base stations or access nodes represent a second group.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PA Persico (20060211430) discloses a satellite positioning system receiver and adjusting an update rate which includes adapting/reducing the update rate to reduce power consumption without exceeding the maximum error in position or adapting/increasing the update rate as appropriate to stay within a predetermined range from the maximum allowable error [0073]. Adjusting the rate may be further adapted based on velocity [0074], a preferred error [0075], [0080]-[0082], and accuracy of GPS measurements [0076].
Gronemeyer et al (20100039316), previously cited, disclose a satellite navigation receiver wherein it is known that “in order to maintain accurate time for a given rate of temperature change, the interval between GPS sampling utilized by the GPS section 604 may be adaptive where more frequent GPS sampling is performed by the GPS section 604 at temperature values that are extreme than at temperature values near 25°C” [0092] showing the conventionality of adapting a sampling rate as a function of temperature, e.g. [0092] and [0100]. This is further evidence of the lack of novelty for a feature alleged by the applicant to represent a distinction over the prior art. As further described therein “(i)n general, to minimize power consumption (which is a function of self-heating), these sampling rates should be kept as low as possible while keeping the time uncertainty to within 1/4 of a C/A code period.” Gronemeyer further shows the conventionality of a temperature sensor [0094]+.
Leclercq et al (20110309976) disclose a GNSS receiver which includes, in part, a position calculation and reporting module and a tracking and acquisition module. The position calculation and reporting module reports the position of the GNSS receiver only in response to instructions from the control unit which adapts a sampling rate/duration. A duration of a next low-power mode is: adaptively varied in accordance with estimated velocity or acceleration of the GNSS receiver; adaptively varied in accordance with a time elapsed since a prior determination of the position of the GNSS receiver; is adaptively varied in accordance with a temperature drift of the GNSS receiver since a prior determination of the position of the GNSS receiver; is adaptively varied in accordance with a quality of a GNSS satellite received since a prior determination of the position of the GNSS receiver; is adaptively varied in accordance with a model characterizing the behavior of a user of the GNSS receiver, see for example [0007]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646